Citation Nr: 0823374	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  03-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include as secondary to 
service-connected shrapnel wounds.  

2.  Entitlement to service connection for glaucoma, to 
include as secondary to service-connected shrapnel wounds.  

3.  Entitlement to service connection for refractive error, 
to include as secondary to service-connected shrapnel wounds.  

4.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected 
shrapnel wounds.  

5.  Entitlement to service connection for arthritis, to 
include as secondary to service-connected shrapnel wounds.  

6.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

7.  Entitlement to an increased disability rating in excess 
of 30 percent for service-connected injury to right Muscle 
Groups (MGs) XI and XII with retained fragments and 
paresthesia. 
 
8.  Entitlement to an increased initial disability rating in 
excess of 10 percent for service-connected degenerative joint 
disease of the right shoulder with residual arthralgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2006, the veteran testified 
before the undersigned at a Travel Board hearing.  In a 
February 2007, the Board remanded this case.  The issues 
listed on the front page of this decision remain on appeal.  

The issues of entitlement to increased disability ratings for 
service-connected degenerative joint disease of the right 
shoulder with residual arthralgia and for service-connected 
injury to right MGs XI and XII are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has degenerative disc disease of the lumbar 
spine which is not attributable by competent evidence to his 
military service or service-connected shrapnel wounds of the 
right leg.  

2.  The veteran has open angle glaucoma which is not 
attributable to service; glaucoma was not manifest within one 
year of service separation.  

3.  The veteran has refractive errors of the eye, to include 
myopia and presbyopia, which are not diseases for VA 
purposes; the most probative evidence shows that the 
refractive errors were not subject to a superimposed disease 
or injury during military service.

4.  The veteran does not have underlying disease or 
disability of the left shoulder.

5.  The veteran does not have arthritis.  

6.  The veteran has Level I hearing in his right ear and 
Level I hearing in his left ear.




CONCLUSIONS OF LAW

1.  Service connection is not warranted for degenerative disc 
disease of the lumbar spine.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

2.  Service connection is not warranted for glaucoma.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  Service connection is not warranted for refractive error 
of the eye, including myopia and presbyopia.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303(c), 3.310, 4.9 (2007).

4.  Service connection is not warranted for a left shoulder 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

5.   Service connection is not warranted for arthritis.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

6.  The criteria for a compensable initial disability rating 
for bilateral hearing loss disability are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100 (2002); 38 C.F.R. § 4.85, Part 
4, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims addressed herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters, dated in October 2003, November 2005, February 
2007, and November 2007, cumulatively satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
his responsibility to give VA any evidence pertaining to his 
claims.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letters were not 
sent prior to the initial adjudication of the claimant's 
claims, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in November 2007.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the claimant's claim for a compensable rating 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The above-cited VCAA letters cumulatively satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio.  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini II.

In Dingess, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

The VCAA letters pertained to the claim for a higher rating 
and the SOC and SSOC did the same.  Therefore, VA complied 
with the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton.  
Also, a subsequent SSOC was issued in December 2007.  See 
Mayfield III.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  As for his 
claims seeking service connection, the claimant was afforded 
VA examinations.  38 C.F.R. § 3.159(c)(4).  As for his 
increased rating claim, there is no objective evidence 
indicating that there has been a material change in the 
service-connected hearing loss since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports are thorough.  The examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.  

The veteran was sent notification regarding the appropriate 
disability rating or effective date to be assigned in 
November 2007.  See Dingess/Hartman.

Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  

In addition, he is not competent to identify the specific 
Hertz levels with regard to his hearing abilities.  Thus, the 
veteran's lay assertions are not competent or sufficient.  


Background

The service medical records reflect that the veteran 
sustained a shell fragment wound to the right leg and right 
shoulder.  The veteran was afforded a separation examination 
in January 1970.  In a Report of Medical History, the veteran 
reported having eye troubles and a painful right shoulder.  
He indicated that he wore glasses or contact lenses.  
Physical examination revealed that the upper extremities and 
musculoskeletal system were normal.  There was a scar on the 
right shoulder.  The veteran's distance vision was 20/20 and 
near vision was J-1.

Post-service, in May 1970, the veteran was afforded a VA 
examination.  At that time, visual evaluation revealed normal 
eyes with vision of 20/20.  Musculoskeletal evaluation 
revealed that the veteran sustained a shell fragment wound to 
the right leg.  He had undergone several skin grafts from the 
right thigh.  He was still having pain in the internal aspect 
of the leg at all times with thigh sensation when walking.  
There were 3 scars in the anterolateral aspect of the right 
thigh from grafting of the skin.  The big scar measured 8 
inches in length by 2.5 inches wide and was square in shape.  
There were 2 more scars in round shape, 2 by 1.5 inches in 
length, each one.  There were 3 big scars over the anterior 
aspect of the right leg and internal and external region.  
The big scar was internal, 3 by 2.5 inches, and was round in 
shape.  The second scar was external, also round in shape, 2 
by 1/2 inches.  There was a big scar in between those 2 scars 
which measured 6 by 5 inches in length.  Photographs of the 
scars were done and show disfigurement of the right leg.  The 
Board notes that these photographs are of record.  

There was full range of motion of the ankle and the knee.  
The veteran was not limping, but there was muscle involvement 
and the subcutaneous tissue was very poor in that area.  
There was tenderness to palpation of the scars and all were 
depressed.  There was disfigurement of the leg.  The 
peripheral pulses were normal and the reflexes were normal.  
There was numbness and sensation was impaired.  The diagnosis 
was residuals of shell fragment wounds to the right leg.  

In a September 1970 rating decision, service connection was 
granted for injury to MGs XI and XII, right, rated as 
severely disabling with retained fragments and paresthesia.  
A 30 percent rating under Diagnostic Code 5311-5312 was 
assigned effective April 1970.  

In October and November 1983, the veteran reported that he 
had experienced back problems for the past 2 years when he 
had a lifting incident and ruptured a disc.  November 1983 x-
rays were normal.  Thereafter, the veteran underwent an 
electromyography (EMG) and myelogram which revealed disc 
impairment.  In January 1984, the veteran underwent the 
laminectomy for removal of a herniated disc and the post-
service diagnosis was herniated nucleus pulposus.  

VA outpatient records reflect that the veteran was treated 
for glaucoma from July 1998 onward.  In addition, he was 
diagnosed as having refractive error in 2001.  

In March 2002, the veteran was afforded a VA eye examination.  
At that time, it was noted that he had been diagnosed with 
glaucoma about 4 years ago.  The eye evaluation resulted in 
diagnoses of primary open angle glaucoma, controlled; primary 
hypertensive retinopathy; refractive error and presbyopia.  

In March 2002, the veteran was afforded VA ears and 
audiological examinations.  On the audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
30
LEFT
15
20
20
25
25

The average in the right ear was 29 and the average in the 
left ear was 23.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 92 
percent in the left ear.  The examiner stated that the 
audiogram showed mild hearing loss in both ears with a very 
small conductive component on the right.  

In March 2002, the veteran was afforded a VA joints 
examination.  Physical examination revealed marked scarring 
of the leg with some minimal loss of muscle in the anterior 
tibial and gastroc muscles.  The veteran could walk on his 
heels and toes without difficulty.  His muscle strength was 
normal.  Examination of the right knee revealed negative 
Lachman's and McMurray's tests.  There was no joint 
tenderness or swelling.  There was normal range of motion of 
the knee.  Neurological examination of the lower extremities 
was normal.  The veteran had normal deep tendon reflexes.  
With regard to the shoulders, there was a normal range of 
motion with no tenderness.  His lumbosacral spine revealed a 
scar from previous surgery.  Range of motion testing of the 
spine revealed flexion to 90 degrees, extension to 10 
degrees, lateral flexion to 45 degrees, and normal rotation, 
all on both sides.  A sedimentation rate, ANA titer, and 
rheumatoid factor were obtained.  The diagnoses were shrapnel 
wounds with minimal loss of muscle to the right anterior 
tibial and right gastroc muscles; degenerative disc disease 
of the lumbosacral spine; arthralgias of both shoulders; and 
arthralgia of the right knee with no evidence by x-ray of 
arthritis.  The examiner opined that the back and shoulder 
disabilities were not related to his leg wounds.  

Multiple ocular evaluations, dated from June 2003 to 
September 2005, again revealed primary open angle glaucoma 
and hypertensive retinopathy.  

In April 2004, the veteran complained of shoulder and arm 
pain, but the VA record did not note which shoulder was being 
mentioned.  

In August 2004, the veteran complained of joint pain.  

In June 2006, the veteran testified at a Travel Board 
hearing.  At that time, the veteran reported that his hearing 
had worsened.  The veteran related that his eye problems 
began during service.  He indicated that he had some shrapnel 
behind his eye, but it would have caused more damage to 
remove it.  With regard to his back, the veteran related that 
he began having back problems about one year after he got out 
of the service.  However, it was related to his having jumped 
out of helicopters during service.  His left shoulder also 
began bothering him during service and was treated post-
service.  The veteran reported that he was placed on a 
permanent profile during service due to his shrapnel wounds.  

In 2007, the veteran was afforded additional VA examinations.  

In May 2007, the veteran was afforded an orthopedic 
examination.  The claims file was reviewed.  The examiner 
noted that the veteran injured his right shoulder in a 
grenade shrapnel incident.  The veteran underwent surgery and 
the shrapnel was removed.  Over the years, the veteran had 
experienced arthralgia.  Pain was described as being aching 
and throbbing.  Minimal limitation of motion was reported.  
With regard to the left shoulder, the veteran reported that 
he had arthralgia, but he denied any injury or falls.  A 
physical examination was performed and x-rays were taken.  X-
rays of the right shoulder revealed degenerative changes at 
the acromioclavicular joint with the glenohumeral joint 
preserved.  The diagnosis was arthralgia.  Degenerative joint 
disease of the right shoulder was also diagnosed.  Service 
connection was subsequently established for that right 
shoulder residual.  

The veteran was also provided a VA muscles examination.  The 
claims file was reviewed.  It was noted that the veteran had 
sustained a grenade wound during service which damaged MG XI 
and MG XII on the right.  The wound was not through and 
through and it did not become infected before healing.  There 
were no associated bone, nerve, vascular or tendon injuries.  
Currently, the veteran had pain, decreased coordination, 
fatigability, and weakness.  There was no uncertainty of 
movement or other symptoms.  There were moderate flare-ups 
which occurred every 2-3 weeks and lasted 1-2 days.  Cold and 
cloudy weather were precipitating and alleviating factors.  
The veteran reported that he had an additional limitation of 
motion or other functional impairments during these periods 
of 75 percent.  Physical examination revealed that a muscle 
had been injured.  There was no intermuscular scarring.  
Muscle function including strength was normal.  There were no 
scars, residuals of nerve damage, residuals of tendon damage, 
residuals of bone damage, or muscle herniation.  There was no 
loss of deep fascia or muscle substance.  There was no 
limitation of motion of any joint.  The diagnosis was muscle 
injury to MGs XI and XII, resolved with residual arthralgia.  

In May 2007, the veteran was afforded an audiological 
evaluation.  The claims file was reviewed.  The veteran 
expressed that he felt that his hearing was worsening.  On 
the audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
25
45
LEFT
20
20
20
30
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The Hertz average for 1000 to 4000 Hertz in the right ear was 
29 and in the left ear was 25.  The veteran demonstrated mild 
sensorineural hearing loss in both ears.

In June 2007, the veteran was afforded an eye examination.  
The claims file was reviewed.  The examiner noted that the 
veteran had a history of a shrapnel injury of the right eye.  
The veteran stated that he had a scar of the medial canthus, 
still.  There were no general eye symptoms.  There were no 
visual symptoms when eye glasses were worn.  There was no 
history of congestive or inflammatory glaucoma in the 
records.  A physical examination was performed.  The 
diagnoses were primary open angle glaucoma in both eyes, left 
greater than right; myopia with astigmatism in the horizontal 
axis, no irregular astigmatism; shrapnel injury to the right 
eye greater than left.  The examiner opined that the 
veteran's open angle glaucoma was less likely than not caused 
by or the result of an injury to either eye.  The rationale 
for this conclusion is that the traumatic glaucoma was 
generally associated with a visible abnormality of the iris, 
such as corectopia or abnormal constriction of the iris, or 
associated with an abnormality of angle, such as angle 
recession or peripheral anterior synechia or iridodialysis or 
cyclodialysis.  The effects of an injury can also cause an 
abnormality that would be visible in the citreous base.  
However, the veteran's primary open angle glaucoma was 
associated with none of these findings.  The examination was 
essentially otherwise normal other than the scar on the 
medial canthus of the right eye.  Also, the veteran's 
glaucoma from the view of the claims file and records 
appeared to affect the intraocular pressures equally in both 
eyes with T max in the mid 20's, whereas the traumatic 
glaucoma would generally affect one eye more than the other, 
and show more symmetry.

The examiner further opined that the veteran's refractive 
error was less likely than not caused by or a result of the 
traumatic injury.  The rationale for this conclusion was that 
the veteran had equal astigmatism in both eyes and the 
astigmatism was on the horizontal axis where ophthalmologic 
literature supports as generally being age-related.  Myopia 
had no compelling correlation medical literature with trauma, 
specifically.  Additionally, the veteran did not have an 
irregular astigmatism which might be expected with trauma.  
He had no corneal scars that would explain astigmatism from a 
trauma.  

In November 2007, a medical opinion was provided with regard 
to the veteran's claimed back disorder.  The claims file was 
reviewed.  The examiner opined hat the veteran's degenerative 
disc disease, status post laminectomy, with radiculopathy, 
was less likely than not caused by or the result of service-
connected shrapnel wounds.  The rationale for this conclusion 
was that the veteran received wounds to the right leg, right 
arm, chest, and right eye.  There was no mention of the low 
back.  The veteran initially had low back pain in 1983 when 
he had a disc bulge compressing on the S1 nerve root which 
eventually led to surgery.  The June 2004 examination was 
reviewed and the examiner pointed out that there was no 
shrapnel in the lumbar spine.  Mild degenerative disc disease 
of the lumbar spine in an overweight male over 50 years old 
was not uncommon.



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis and glaucoma (as an organic disease of the nervous 
system) will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine to include as secondary to 
service-connected shrapnel wounds

The service medical records did not reveal any complaint, 
finding, or diagnosis of a low back disorder.  

Post-service, in October and November 1983, the veteran 
reported that he had experienced back problems for the past 2 
years when he had a lifting incident and ruptured a disc.  An 
EMG and myelogram revealed disc impairment.  In January 1984, 
the veteran underwent the laminectomy for removal of a 
herniated disc and the post-service diagnosis was herniated 
nucleus pulposus.  In March 2002, the veteran was afforded a 
VA joints examination which yielded a diagnosis of 
degenerative disc disease of the lumbar spine.  The examiner 
opined that back disability was not related to the veteran's 
service-connected leg wounds.  

In November 2007, a medical opinion was provided with regard 
to the veteran's claimed back disorder.  The examiner opined 
that the veteran's degenerative disc disease, status post 
laminectomy, with radiculopathy, was less likely than not 
caused by or the result of service-connected shrapnel wounds 
since there was no shrapnel wound to the low back and the 
veteran initially had low back problems in the early 1980's 
when he had a disc bulge compressing on the S1 nerve root 
which eventually led to surgery.  

The Board finds these VA opinions to be the most probative 
evidence of record and they are uncontradicted by any other 
medical opinion.  The veteran is not competent to diagnose a 
back disability or to provide a medical assessment as to the 
etiology thereof.  The VA examiners concluded that currently 
diagnosed degenerative disc disease of the lumbar spine has 
no etiological relationship to service or to service-
connected shrapnel wounds.  The Board may not base a decision 
on its own unsubstantiated medical conclusions but, rather, 
may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  See Cohen.  

Accordingly, service connection for degenerative disc disease 
of the lumbar spine is not warranted on a direct or secondary 
basis.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance is against 
the veteran's claim, and it must be denied.

Entitlement to service connection for glaucoma and refractive 
error of the eyes, to include as secondary to service-
connected shrapnel wounds

The service medical records did not reveal any complaint, 
finding, or diagnosis regarding glaucoma nor was any 
manifestation present within one year of separation.  The 
March 2002 VA examination noted that the veteran had been 
diagnosed with glaucoma about 4 years ago.  The eye 
evaluations resulted, in pertinent part, in diagnoses of 
primary open angle glaucoma as well as refractive error 
including presbyopia.  

In June 2007, the veteran was afforded a comprehensive eye 
examination.  The Board attaches the most probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The VA eye 
examiner explored the veteran's medical history, after 
reviewing the claims file, performed an eye examination, and 
explained the examination findings in detail.  

The examiner concluded that the veteran's open angle glaucoma 
was less likely than not caused by or the result of an injury 
to either eye because the clinical findings were not 
consistent with traumatic glaucoma.  The examiner explained 
why this was the assessment, as noted above.  The examiner 
further opined that the veteran's refractive error was less 
likely than not caused by or a result of the traumatic injury 
because the veteran had equal astigmatism in both eyes and 
the astigmatism was on the horizontal axis where 
ophthalmologic literature supports as generally being age-
related.  Myopia had no compelling correlation medical 
literature with trauma, specifically.  Additionally, the 
veteran did not have an irregular astigmatism which might be 
expected with trauma.  He had no corneal scars that would 
explain astigmatism from a trauma.  Thus, in sum, the 
examiner determined that there was no etiological nexus 
between the veteran's glaucoma and refractive error to 
include as related to shrapnel wounds as there was no 
relationship between current diagnoses and service.  There is 
no competent evidence suggesting or establish an etiological 
nexus to the service-connected right leg disorder.  

Further, refractive error of the eyes is not a disability 
within the meaning of applicable regulations providing for 
payment of VA disability compensation benefits. 38 C.F.R. §§ 
3.303, 4.9.  Service connection may be granted for congenital 
or hereditary diseases, if initially manifested in or 
aggravated by service.  VAOPGCPREC 82-90 (July 18, 1990); 
VAOPGCPREC 67- 90 (July 18, 1990).  As refractive error of 
the eye is not, by law, a disease or injury, it requires more 
than an increase in severity during service in order to 
warrant a grant of service connection.  The evidence must 
show that the refractive error was subject to a superimposed 
disease or injury during military service that resulted in 
increased disability.  See VAOPGCPREC 82-90; Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514- 15 (1993).

Presbyopia is a type of hyperopia, a refractive error, "a 
visual condition that becomes apparent especially in middle 
age and in which loss of elasticity of the lens of the eye 
causes defective accommodation and inability to focus sharply 
for near vision."  McNeely v. Principi, 3 Vet. App. 357, 
363-64 (1992).  Myopia, more commonly known as 
nearsightedness, is also defined as an error of refraction.  
See Dorland's Illustrated Medical Dictionary 1094 (28th ed. 
1994).  Myopic astigmatism is also defined as form of 
refractive error.

The most probative evidence in this case does not show that 
any superimposed disease or injury occurred during military 
service that resulted in any increased disability.  The VA 
examiner, in June 2007, concluded that there was no such 
injury.  Thus, the Board finds that there was no superimposed 
disease or injury.

Absent superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia and presbyopia, as these are not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  See Parker v. Derwinski, 1 Vet. App. 522 
(1991); McNeely.

Accordingly, service connection is not warranted for glaucoma 
or refractive error of the eye, including myopia and 
presbyopia.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Entitlement to service connection for a left shoulder 
disability and arthritis to include as secondary to service-
connected shrapnel wounds

The service medical records did not reveal any complaint, 
finding, or diagnosis of a left shoulder disability or 
arthritis.  Moreover, there was no manifestation of arthritis 
in the initial post-service year.  In fact, in reviewing the 
extensive VA medical records and the VA examination reports, 
there is no diagnosis of arthritis.  The VA examiner in March 
2002 determined that the veteran did not have arthritis.  
Further, the veteran only has a diagnosis of "arthralgia" 
of the left shoulder.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code. Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez, supra.  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); see also Gilpin.  In the absence of proof of 
a present disability, there can be no valid claim or the 
grant of the benefit.  See Rabideau.  Absent a current 
diagnosis, service connection is not warranted.

In this case, although the veteran has arthralgia of the left 
shoulder, there is no current underlying left shoulder 
disability; there is no underlying disease process causing 
these complaints.  The veteran also does not have arthritis.  
Thus, there is no disease process regarding either claimed 
disability.  

Accordingly, service connection is denied for a left shoulder 
disability and for arthritis on a direct or secondary basis.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Rating

Entitlement to an initial compensable rating for bilateral 
hearing loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

The veteran maintains that he has difficulty hearing.  The 
veteran is competent to report having decreased hearing.  He 
is also credible in those statements.  However, he is not 
competent to provide an opinion regarding his exact 
audiological findings at various Hertz levels or of his 
speech recognition scores as these matters require medical 
expertise which he does not possess.  

The Board has reviewed the audiological evaluations.

In March 2002, the average in the right ear was 29 and the 
average in the left ear was 23.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 92 percent in the left ear.  The examiner stated that he 
audiogram showed mild hearing loss in both ears with a very 
small conductive component on the right.  These findings 
equate to Level I hearing in both ears.  

In May 2007, speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 92 percent in 
the left ear.  The Hertz average for 1000 to 4000 Hertz in 
the right ear was 29 and in the left ear was 25.  The veteran 
demonstrated mild sensorineural hearing loss in both ears.  
Again, these findings equate to Level I hearing in both ears.  

When combined, both examinations result in Level I hearing in 
both ears; in applying these findings to the pertinent 
diagnostic tables, the result is a non-compensable or 0 
percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, on any of the examinations.

The Board acknowledges the veteran's contentions regarding 
his difficulty hearing; however, the audiology examination 
yielded results warranting a non-compensable rating 
throughout the appeal period.  This objective evidence is 
more persuasive with regard to the level of disability under 
the Rating Schedule as it specifically pertains to those 
rating criteria.  

The Board is bound in its decision by application of the 
rating schedule to the reported test results.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's hearing loss 
disability.  Thus, the benefit sought on appeal must be 
denied. 

ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for glaucoma is denied.

Service connection refractive error of the eye, including 
myopia and presbyopia is denied.

Service connection for a left shoulder disability is denied.  

Service connection for arthritis is denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  


REMAND

A.  Injury to Right Muscle Groups XI and XII  

The issue of entitlement to an increased rating for service-
connected injury to right MGs XI and XII is being remanded 
for further evaluation.  The Board has thoroughly reviewed 
the claims file to include the pictures taken of the 
veteran's right leg in 1970.  At that time, the veteran 
clearly had disfiguring scarring of the right leg.  Although 
the veteran was afforded a 2007 VA examination to assess his 
current level of disability per the Board's prior Remand, the 
examiner indicated that there were no scars.  The Board does 
not accept that the scarring exhibited in the 1970 pictures 
has resolved to the point that it is no longer visible.  

Accordingly, the veteran should be afforded a new muscles and 
scars examination.  The examiner should specifically 
determine if there is any residual muscle or other functional 
impairment to MG XI and MG XII.  Color photographs should be 
taken of the right leg.  The examiner should be provided the 
rating criteria for scars in effect prior to August 30, 2002, 
and as of that date.  The examiner should provide findings 
consistent with the rating criteria.  

As also noted by the veteran's representative, consideration 
should be given as to whether the veteran is entitled to 
separate ratings based on damage to 2 muscle groups and as to 
whether he has scar(s) which also warrant separate ratings.  

Since this case is being remanded for additional evidentiary 
development, as noted above, the duty to assist and notify 
requirements should be reviewed in light of Vazquez-Flores.  
It follows that, as a precaution, additional VCAA notice 
should be sent and should contain the substance of the 
pertinent diagnostic codes and follow the directives of 
Vazquez-Flores.  

B.  Degenerative Joint Disease of the Right Shoulder with 
Residual Arthralgia

In September 2007, the RO issued a rating decision which 
granted service connection for degenerative joint disease of 
the right shoulder with residual arthralgia, and assigned 
thereto an initial disability rating of 10 percent, effective 
February 2002.  In October 2007, the veteran filed a notice 
of disagreement with the initial disability rating assigned 
to this condition.  Consequently, the Board must remand this 
issue for the RO to issue a statement of the case (SOC) and 
to give the veteran an opportunity to perfect an appeal of 
such issue by submitting a timely substantive appeal.  
Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent VCAA notice 
which complies with Vazquez-Flores, with 
regard to his claim for an increased rating 
for service-connected injury to right MGs XI 
and XII with retained fragments and 
paresthesia.  This notice should include an 
explanation as to the evidence required to 
support a higher evaluation as outlined in 
Vazquez-Flores.  At a minimum, the veteran 
should be provided the substance of 
Diagnostic Codes 5311 and 5312 (relating to 
his injury to MGs XI and XII).  Should it be 
determined that there is any further notice 
deficiency in this case, these matters should 
also be addressed in the duty to assist 
letter.

2.  The veteran should be afforded a VA 
muscles examination for the purpose of 
determining the nature, and extent of the 
veteran's service-connected injury to MGS 
XI and XII, on the right.  The claims 
file must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  All indicated tests and 
studies should be performed.  The 
examiner should specifically determine if 
there is any residual muscle or other 
functional impairment to MG XI and MG 
XII.  Color photographs should be taken 
of the right leg.  The examiner should be 
provided the rating criteria for scars in 
effect prior to August 30, 2002, and as 
of that date.  The examiner should 
provide findings consistent with the 
rating criteria.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AMC must provide the veteran and 
his representative with a statement of 
the case addressing the issue of 
entitlement to an increased initial 
rating in excess of 10 percent for 
service-connected degenerative joint 
disease of the right shoulder with 
residual arthralgia.  The veteran and his 
representative must be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
this issue.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  Consideration should be 
given as to whether the veteran is entitled 
to separate ratings based on damage to 2 
muscle groups and as to whether he has 
scar(s) which also warrant separate rating.  

If the issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WILLIAM YATES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


